Citation Nr: 0102622	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
secondary to service-connected disabilities.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder on a direct basis.  

3.  Entitlement to service connection for a psychiatric 
disorder, secondary to service-connected disabilities.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder on a direct basis.  

5.  Entitlement to an increased disability rating for mild 
right pelvic tilt with compensatory lumbar scoliosis to the 
right, currently evaluated as 10 percent disabling.  

6.  Evaluation of service-connected degenerative joint 
disease of the right and left knees, rated as 20 percent 
disabling, from an initial grant of service connection.  


7.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1965 to July 1966.  

This appeal arises, in part, from an October 1997 rating 
action of the St. Petersburg, Florida, regional office (RO).  
In that decision, the RO, in pertinent part, awarded a 
compensable rating of 10 percent for the service-connected 
mild right pelvic tilt with compensatory lumbar scoliosis 
apex to the right, effective from May 1997.  In addition, the 
RO granted service connection for degenerative joint disease 
of both knees and assigned a 20 percent evaluation for this 
disability, effective from May 1997.  

By a February 2000 rating action, the RO denied the issues of 
entitlement to service connection for chronic stomach 
problems on a direct and secondary basis, entitlement to 
service connection for a psychiatric disorder on a direct and 
secondary basis, and entitlement to a total rating based on 
individual unemployability.  Previously, by a February 1967 
rating action, the RO denied service connection on a direct 
basis for both a nervous disorder and an ulcer.  The veteran 
did not initiate an appeal of these original denials.  
Accordingly, the service 

connection issues are appropriately phrased as listed on the 
cover page of this decision.  


REMAND

I.  Whether New And Material Evidence Has Been Received
To Reopen Claims For Service Connection
For Stomach And Psychiatric Disabilities On A Direct Basis

As the Board of Veterans' Appeals (Board) discussed in the 
Introduction portion of this decision, the RO, by a February 
1967 rating action, denied service connection for a ulcer 
disability on a direct basis.  The veteran did not initiate 
an appeal of this original denial.  

During the current appeal, the RO has denied the veteran's 
claim for service connection for a stomach disability in part 
on a direct basis.  The Board is of the opinion that the 
issue with regard to the veteran's claim for service 
connection for a stomach disability on a direct basis is more 
appropriately stated as whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a stomach disability on a direct basis.  This 
aspect of the veteran's claim has not been formally 
adjudicated by the RO.  Consequently, a remand is required.  

Also by the February 1967 rating action, the RO denied 
service connection for a nervous disorder on a direct basis.  
The veteran did not initiate an appeal of this original 
denial.  

During the current appeal, the RO has denied the veteran's 
claim for service connection for a psychiatric disability in 
part on a direct basis.  Specifically, in the February 2000 
rating action as well as in the statement of the case that 
was furnished to the veteran and his representative in May 
2000, the RO concluded that the evidence of record did not 
support the finding that the veteran's diagnosed 

major depression was incurred in, or aggravated by, his 
active military duty.  In the substantive appeal that was 
received at the RO in May 2000, the veteran expressed his 
belief that his mental health problems are related to his 
service-connected disabilities and, alternatively, began 
during his active military duty.  Thus, the veteran has 
indicated that he is claiming, in part, that service 
connection for a psychiatric disorder on a direct basis is 
warranted.  

The RO has not formally adjudicated the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
Consequently, a remand is required.  

II.  Service Connection For A Stomach Disability
And A Nervous Disorder On A Secondary Basis

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant is entitled to service connection on a 
secondary basis when it is shown that the claimant's service-
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

According to the appropriate law, VA shall assist a claimant 
in developing all facts pertinent to a claim for benefits 
under this title.  VA shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

Review of the claims folder in the present case indicates 
that the veteran's service-connected disabilities include 
residuals of a right patellectomy, including internal 
derangement, which is rated as 30 percent disabling; 
degenerative joint disease of both knees, which is evaluated 
as 20 percent disabling; and mild right pelvic tilt with 
compensatory lumbar scoliosis to the right, which is rated as 
10 percent disabling.  


A.  Stomach Disability

In the substantive appeal concerning the secondary service 
connection claim for a stomach disability, which was received 
at the RO in May 2000, the veteran asserted that he has 
developed a stomach condition as a result of the large amount 
of daily pain and inflammatory medication that he has taken 
for his service-connected back and knee disabilities since 
1966.  

The service medical records indicate that, during a February 
to June 1966 hospitalization for right knee treatment, the 
veteran reported having an intolerance for spicy foods and 
occasionally experiencing burning substernal discomfort.  The 
separation examination, which was conducted in July 1966, 
demonstrated that the veteran's abdomen was normal.  No 
findings of a stomach disorder were made at this discharge 
evaluation.  

The veteran was discharged from active military duty in July 
1966.  A VA examination conducted during December 1966 and 
January 1967 showed that the veteran's digestive system was 
normal.  At a VA outpatient treatment session in July 1982, 
the veteran reported that he was taking Tagamet and that an 
upper gastrointestinal series completed in 1965 had shown a 
peptic duodenal ulcer.  The examining physician diagnosed 
peptic ulcer dyspepsia, prescribed Tagamet and Maalox, and 
instructed the veteran to return to the clinic in one month.  
In August 1982, the veteran returned for follow-up treatment.  
He reported that he was doing well but continued to smoke 
heavily and to drink.  A physical examination demonstrated 
that the veteran's abdomen was soft.  The examiner assessed 
peptic dyspepsia, prescribed Tagamet and Maalox, and 
instructed the veteran to return to the clinic in three 
months.  

VA computed tomography completed on the veteran's abdomen in 
September 1994 showed no pertinent abnormality.  A Social 
Security Administration (SSA) disability examination 
completed in December 1994 showed that the veteran's abdomen 
was soft and had no masses or free fluid, that his liver and 
spleen were 

normal in size and consistency, and that his kidneys were not 
palpable.  However, at a VA treatment session at the mental 
health clinic in September 1995, the veteran complained of 
heartburn.  

At the VA general medical examination conducted in December 
1999, the veteran complained of constant heartburn.  He 
reported that he uses sodium bicarbonate and water to 
alleviate his heartburn symptoms.  He denied nausea, 
vomiting, diarrhea, and constipation.  A physical examination 
demonstrated that the veteran's abdomen was globus, that his 
liver scan was approximately two inches below the right 
costal margin and hard to examine, that there appeared to be 
no masses, and that there was some discomfort in the liver 
area.  The examiner did not diagnose a stomach disability.  

Additional post-service medical records indicate that the 
veteran has been treated with medication for his 
service-connected back and knee disabilities.  In view of the 
veteran's periodic complaints of heartburn since service, as 
well as medical findings of the need for medication for his 
service-connected back and knee disabilities, the Board 
concludes that VA's duty to assist requires that the veteran 
be accorded a VA examination by an appropriate specialist to 
determine whether he has a current stomach disorder that was 
caused, or aggravated, by the medication that he takes for 
his service-connected back and knee disabilities.  

B.  Nervous Disorder

Also throughout the current appeal, the veteran has asserted 
that his service-connected disabilities have resulted in his 
currently diagnosed major depression.  In this regard, the 
Board notes that, at a psychiatric evaluation conducted in 
December 1994 pursuant to a SSA disability benefits claim, 
the examining physician diagnosed a chronic adjustment 
disorder with a mixed anxiety and depressed mood as well as 
alcohol abuse.  This physician also noted that, in addition 
to the service-connected low back and knee disabilities, the 
veteran sustained a crushed pelvis and a severed urethra when 
he fell 45 feet off a bridge while attempting to assist with 
a motor vehicle accident several years prior to the 

private examination.  The physician also concluded that the 
veteran has other health problems, including cancer of his 
penis, hypertension, borderline diabetes, emphysema, and a 
possible heart condition.  Thereafter, the physician 
expressed his opinion that the veteran's symptoms of 
depression and anxiety would be expected to persist until his 
health problems are resolved or are in reasonable control and 
that, should the veteran's health problems persist or worsen, 
his psychiatric symptoms would also become more severe.  

At the VA mental disorders examination completed in December 
1999, the examiner diagnosed a severe recurrent major 
depressive disorder without psychotic symptoms.  In addition, 
the examiner expressed his opinion that the veteran's 
significant alcohol abuse does not currently impact his life 
but does negatively contribute to his mood; that the 
veteran's history of childhood physical abuse from his father 
may impact his coping skills; and that, despite the veteran's 
negative childhood, he was able "to pull his life together" 
to a significant degree until his medical injury.  In 
addition, the examiner stated that the "extent to the . . . 
[veteran's] current mood condition being secondary to service 
related injury seems only related to the fact that he has 
been medically injured in service, which very likely has 
exacerbated his physical condition."  

As the December 1994 SSA psychiatric examination illustrates, 
the veteran's current psychiatric problems appear to be 
related to his physical disabilities.  Significantly, 
however, as the private examiner who conducted the evaluation 
indicated, the veteran has numerous physical disabilities in 
addition to his service-connected back and knee disorders.  
Furthermore, the examiner who conducted the December 1999 VA 
mental disorders examination referred, not only to the 
veteran's service-related injury, but also to other 
nonservice-related aspects, including significant alcohol 
abuse and childhood physical abuse, as factors contributing 
to his psychiatric problems.  The Board concludes, therefore, 
that the veteran should be accorded another VA examination by 
an appropriate specialist who, following the evaluation, can 
render an opinion as to whether the veteran's 
service-connected disabilities alone caused, or aggravated, 
his current psychiatric disability.  


III.  Increased Rating For Service-Connected
Mild Right Pelvic Tilt With Compensatory Lumbar Scoliosis To 
The Right

As the Board has previously discussed in this Remand, VA has 
a duty to assist a claimant in developing all facts pertinent 
to a claim for benefits.  This duty to assist includes a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Throughout the current appeal, the veteran has asserted that 
his service-connected mild right pelvic tilt with 
compensatory lumbar scoliosis to the right has increased in 
severity and is more severe than the current 10 percent 
disability evaluation indicates.  In particular, the veteran 
has complained of severe pain in his pelvic region.  

The most recent VA orthopedic examination was conducted in 
December 1999.  At that time, the veteran reported that he 
had sustained a low back injury in 1978 when he fell off a 
bridge.  The veteran claimed that he had been walking with a 
cane and that his knee had given out on him, which caused him 
to fall.  

The examiner noted that the veteran was extremely limited due 
to an inability to move around very much, that he had extreme 
difficulty getting out of his wheelchair, and that, when he 
had gotten out of his wheelchair, he could not stand without 
the support of the wall and of his cane.  In addition, the 
examiner explained that the flexion and extension of the 
veteran's lumbar spine were very limited secondary to pain.  
Specifically, a physical examination demonstrated flexion to 
20 degrees, extension to 10 degrees, rotation to 10 degrees, 
a well-healed 8 centimeter scar over the lumbar spine, and 
tenderness to palpation around the area.  X-rays taken of the 
veteran's lumbar spine showed mild left-sided scoliosis 
measuring 5 to 10 degrees, minimal pelvic tilt, and left disc 
space at L4-L5 which was consistent with the veteran's 
diskectomy.  


In pertinent part, the examiner provided an impression of a 
back injury secondary to a fall in 1978.  The examiner stated 
that, by the veteran's history, this post-service fall is 
related to his right knee disability.  The examiner explained 
that it is conceivable that the veteran's right knee gave 
way, which caused him to fall off the bridge.  The examiner 
recommended that direct correlation be made with the 1978 
records regarding the precise nature of the fall.  The 
examiner concluded that the veteran's combined injuries 
caused him to be wheelchair bound and to have constant pain.  

Further review of the claims folder indicates that, by an 
October 1989 rating action, the RO granted service connection 
for a mild right pelvic tilt with a compensatory lumbar 
scoliosis apex to the right secondary to the 
service-connected internal derangement of the right knee with 
removal of the patella and loose bodies with three-eighth 
inch shortening of the right leg.  By this prior rating 
action, the RO also denied service connection for status post 
total pelvic fractures through the superior and inferior 
pubic rami; fractures of the right and left ischial 
tuberosity; and wide dehiscence of the right sacroiliac 
joint, which the agency determined, based on a review of the 
record, was the result of the post-service 1978 accident.  
The RO also denied service connection for lumbar L5-S1 
microdiscectomy including left leg numbness and pain, which 
the agency concluded, based on a review of the record, was 
the result of recent heavy lifting experience.  The veteran 
did not appeal these denials of service connection.  

The RO has denied the veteran's current claim for an 
increased rating for his service-connected mild right pelvic 
tilt with compensatory lumbar scoliosis to the right on the 
basis that, as a result of the December 1999 examination, the 
examiner associated the veteran's current low back problems 
with the nonservice-connected residuals of the post-service 
1978 injury rather than the service-connected right pelvic 
and low back disability.  In this regard, the Board 
acknowledges that the examiner also concluded that, by the 
veteran's history, the post-service fall is related to his 
right knee disability and that it is conceivable that the 
veteran's right knee gave way, which caused him to fall off 
the bridge.  Importantly, however, the 

examiner did not appear to have access to the veteran's 
claims folder.  In fact, the examiner recommended that direct 
correlation be made with the 1978 records regarding the 
precise nature of the fall.  The 1978 VA hospitalization 
records associated with the claims folder indicate that the 
veteran was hit from behind by an automobile while he was 
running.  No mention is made of the veteran's 
service-connected right knee disability.  Thus, the pertinent 
medical records do not support the finding that the 
post-service 1978 injury was related to the veteran's 
service-connected right knee disability.  

The Board acknowledges that the examiner who conducted the 
December 1999 VA examination associated the veteran's current 
low back pathology with the post-service 1978 injury.  
Importantly, however, this examiner also concluded that the 
veteran's combined injuries have caused him to be wheelchair 
bound and to have constant pain.  This statement appears to 
indicate that the veteran's service-connected mild right 
pelvic tilt with compensatory lumbar scoliosis to the right 
causes him some pain, at least in part.  Consequently, the 
Board is of the opinion that an attempt should be made to 
determine, if possible, whether the veteran has any pertinent 
symptoms associated with his service-connected right pelvic 
and low back disability.  

In this regard, the Board notes that complaints of low back 
pain, as well as any recent physical examination findings of 
limitation of motion found to be associated with the 
service-connected disability, require further analysis as to 
additional functional limitation due to pain or with repeated 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2000).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  Thus, the relevant VA examination conducted 
pursuant to this Remand should include current evidence 
sufficient to rate the veteran's service-connected right 
pelvic and low back disability in this manner.  


IV.  Degenerative Joint Disease Of Both Knees

With regard to the claim regarding the evaluation of the 
service-connected degenerative joint disease of the right and 
left knees, the veteran has reiterated, throughout the 
current appeal, that he continues to experience pain in each 
of these joints.  The December 1999 VA examination 
demonstrates some limitation of motion of each knee as well 
as some swelling.  

The veteran's continued complaints of bilateral knee pain as 
well as the recent physical examination findings of swelling 
and limitation of motion require further analysis as to 
additional functional limitation due to pain or with repeated 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2000).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  Thus, the relevant VA examination conducted 
pursuant to this Remand should include current evidence 
sufficient to rate the service-connected degenerative joint 
disease of both knees in this manner.  

V.  Total Rating Based On Individual Unemployability

As the Board has discussed in this Remand, service connection 
is currently in effect for the following 
disabilities:  residuals of a right patellectomy, including 
internal derangement (30 percent); degenerative joint disease 
of both knees (20 percent); and mild right pelvic tilt with 
compensatory lumbar scoliosis to the right (10 percent).  
These disabilities are deemed to be 50 percent disabling when 
considered on a combined basis; see 38 C.F.R. § 4.25 (2000).  
Throughout the current appeal, the veteran has asserted that 
his service-connected disabilities have rendered him unable 
to obtain and maintain gainful employment.  

After a thorough review of the record, the Board is of the 
opinion that further development of the veteran's total 
rating claim is necessary prior to a final adjudication of 
the issue.  At the psychiatric evaluation completed in 
December 

1994 pursuant to the veteran's claim for SSA benefits, the 
examining physician diagnosed a chronic adjustment disorder 
with a mixed anxiety and depressed mood as well as alcohol 
abuse.  This physician also explained that the veteran's 
physical problems included his service-connected low back and 
knee disabilities, a crushed pelvis and severed urethra 
sustained in a post-service accident, cancer of the penis, 
hypertension, borderline diabetes, emphysema, and a possible 
heart condition.  The physician expressed his opinion that 
the veteran would have significant difficulty maintaining a 
consistent work schedule without disruption due to his 
physical and emotional problems.  The physician concluded 
that the veteran has a moderate decompensation in work or 
work-like settings.  

This physician has described the veteran as having 
significant difficulty in maintaining employment.  
Importantly, however, this physician has attributed the 
veteran's occupational difficulties to his entire physical 
and emotional disability picture, including his service, and 
non-service, connected disorders.  

Thus, a sufficient medical opinion has not been obtained 
which comments in detail on the impact of the veteran's 
service-connected disabilities, and those disabilities only, 
on his employability.  The Court has held that a VA examiner 
should generally address the extent of functional and 
industrial impairment associated with a veteran's 
service-connected disabilities when presented with a veteran 
seeking a total rating for compensation purposes based on 
individual unemployability.  Gary v. Brown, 7 Vet. App. 229, 
232 (1994).  See also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) (wherein the Court held that, when a more detailed 
evaluation including specialized testing is recommended, VA 
has a duty to assist the veteran in scheduling such an 
examination).  

In view of the lack of a medical opinion concerning the 
effect of just the veteran's service-connected disabilities 
on his employability, as well as the fact that his service 
connection and increased rating claims have been remanded for 
further development, the Board concludes that a remand of his 
total rating claim is necessary.  


Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military and private medical records 
pertaining to treatment for his stomach 
and psychiatric conditions since his 
separation from active duty to the 
present, and which have not been 
previously procured.  In addition, the 
Board is interested in records of 
treatment that the veteran has received 
for his service-connected mild right 
pelvic tilt with compensatory lumbar 
scoliosis to the right, as well as his 
service-connected bilateral knee 
degenerative joint disease, in recent 
years.  

2.  Thereafter, a VA examination by a 
gastrointestinal specialist should be 
conducted to determine the nature, 
severity, and etiology of any stomach 
disability that the veteran may have.  
The claims folder and a copy of this 
remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
All tests deemed necessary should be 
conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
obtain from the veteran a detailed 
history of the medication that he has 
taken for his service-connected back and 
knee disabilities.  In addition, the 
examiner should specifically state 
whether the veteran's claimed stomach 
problems are shown on evaluation.  If a 
stomach disorder is diagnosed, the 

examiner should express an opinion as to 
whether it is at least as likely as not 
that such a disability was caused, or 
aggravated, by the medication that the 
veteran has taken for his 
service-connected back and knee 
disabilities.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

3.  In addition, a VA examination by a 
psychiatrist should be conducted to 
determine the nature, severity, and 
etiology of any psychiatric disability 
that the veteran may have.  The claims 
folder and a copy of this remand must be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All tests 
deemed necessary should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
specifically state whether the veteran's 
claimed psychiatric disability is shown 
on evaluation.  If a psychiatric disorder 
is diagnosed, the examiner should express 
an opinion as to whether it is at least 
as likely as not that such a disability 
was caused, or aggravated, by the 
veteran's service-connected disabilities.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  

4.  In addition, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected mild right pelvic tilt 
with compensatory lumbar scoliosis to the 
right as well as the service-connected 
bilateral knee degenerative joint 
disease.  The claims folder, and a copy 
of this 

remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings associated with both of 
these service-connected disabilities.  
With regard to the veteran's low back and 
right pelvic disability, the examiner 
should explain, to the extent possible, 
which symptoms are associated with this 
service-connected disorder and which 
pathology is related to the post-service 
1978 accident in which the veteran 
sustained multiple trauma, including an 
ureteral tear and pelvic fractures.  The 
examiner should also include the ranges 
of motion of both of the veteran's knees, 
the ranges of motion of his low back 
associated solely with the 
service-connected low back disability, as 
well as a description of the normal 
ranges of motion of the knee joint and 
lumbar spine.  In addition, for each of 
the service-connected right knee 
degenerative joint disease, left knee 
degenerative joint disease, and lumbar 
spine and right pelvic disabilities, the 
examiner should equate all functional 
losses found to be due solely to the 
service-connected disability, as well as 
any associated problems such as pain, 
weakness, fatigability, incoordination, 
or additional difficulties during 
flare-ups, to range of motion lost beyond 
that demonstrated clinically.  

In addition, the examiner should express 
an opinion as to the functional and 
industrial impairment associated with the 
service-connected residuals of a right 
patellectomy, including internal 
derangement; 

degenerative joint disease of both knees; 
and mild right pelvic tilt with 
compensatory lumbar scoliosis to the 
right.  

5.  The RO should then formally 
adjudicate the issues of entitlement to 
service connection for a stomach 
disability secondary to service-connected 
disabilities; entitlement to service 
connection for a psychiatric disorder 
secondary to service-connected 
disabilities; whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a stomach disorder on a 
direct basis; whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a psychiatric disorder on 
a direct basis; entitlement to a 
disability rating greater than 10 percent 
for mild right pelvic tilt with 
compensatory lumbar scoliosis to the 
right; evaluation of service-connected 
degenerative joint disease of the right 
and left knees which has been rated as 
20 percent disabling from May 2, 1997; 
and entitlement to a total rating based 
on individual unemployability.  

If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
includes the appropriate laws and 
regulations governing new and material 
claims if those particular issues are 
denied.  In addition, with regard to 
adjudication of the claim concerning the 
evaluation of the degenerative joint 
disease of both of the veteran's knees, 
which has been rated as 20 percent 
disabling from May 2, 1997, the RO should 
consider the appropriateness of separate 
ratings 

for each of these joints as well as the 
appropriateness of "staged" ratings for 
each of these disabilities.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  After the veteran and his 
representative have been given an 
opportunity to respond to the 
supplemental statement of the case, the 
case should be returned to the Board for 
further appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claims, to 
include the possible denial thereof; see 38 C.F.R. § 3.655 
(2000).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).  



